Matter of Perez v Richmond (2017 NY Slip Op 01865)





Matter of Perez v Richmond


2017 NY Slip Op 01865


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2016-02181
 (Docket No. V-3429-05/15AQ)

[*1]In the Matter of Robert A. Perez, appellant, 
vKolien J. Richmond, respondent.


Carol Kahn, New York, NY, for appellant.
Arza Rayches Feldman, Uniondale, NY (Steven Feldman of counsel), for respondent.
Neal D. Futerfas, White Plains, NY, attorney for the child.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Dutchess County (Joan S. Posner, J.), dated January 21, 2016. The order dismissed, without a hearing, the father's petition to modify the visitation provisions of an order of that court dated June 17, 2013.
ORDERED that the order dated January 21, 2016, is affirmed, without costs or disbursements.
By order dated June 17, 2013, entered on consent, the father's visitation with the parties' son was suspended. The father moved to vacate that order, and also filed a petition to modify its visitation provisions. In orders dated September 4, 2013, and November 19, 2013, respectively, the Family Court denied the father's motion and dismissed his petition, and this Court subsequently affirmed those orders (see Matter of Richmond v Perez, 122 AD3d 928). Thereafter, the father filed another petition to modify the visitation provisions of the June 17, 2013, order. In an order dated January 21, 2016, the Family Court dismissed the father's petition without holding a hearing. The father appeals from that order, and we affirm.
Contrary to the father's contention, the Family Court providently exercised its discretion in declining to hold a hearing prior to dismissing the petition. The facts alleged in the petition were insufficient to meet the threshold evidentiary showing of a change in circumstances sufficient to warrant a hearing (see Matter of Scott v Powell, 146 AD3d 964; Matter of Paulino v Thompson, 145 AD3d 726, 726-727; Matter of Rogan v Guida, 143 AD3d 830, 831).
The father's remaining contentions are without merit.
LEVENTHAL, J.P., COHEN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court